DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-8, 10-17, and 19-28 are currently pending.

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination (RCE) under 37 CFR 1.114, filed on 06-07-2022.
The action below is a first action on the merits on a RCE.

Response to Amendment
The amendments submitted 08-18-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



CLAIM 2 (11 and 20 parallel in scope and spirit) IS REJECTED under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1
Claim 2 is directed to a system (i.e., a process). Therefore, claim 2 is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Independent claim 2 includes limitations that recite an abstract idea (emphasized below in bold text) and will be used as a representative claim for the remainder of the §101 rejection.

Claim 2 Recites:
a memory capable of storing instructions; and
circuitry that, when in operation, is configured by the instructions to: detect a potential obstacle to a vehicle from sensor data, the sensor data based on a position of the potential obstacle;
obtain a record of the potential obstacle, the record including the position of the potential obstacle, wherein the record is obtained from a database populated at least in part by a community of vehicles prior to detection of the potential obstacle;
evaluate the potential obstacle at the position to determine whether to engage a vehicle mitigation operation, the evaluating based on the sensor data and the record; and
refrain from engaging the vehicle mitigation operation in response to evaluating the potential obstacle based on the record of the potential obstacle.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim describes a performance that can practically be performed in the human mind. For example, an “evaluation”  and “determination” in the context of this claim encompasses a person (driver) observing an object in a roadway, or near a roadway, and forming a simple judgement as to the threat level posed by the object, based upon an observation. For example, a driver observes a drifting plastic/paper bag, and, the driver evaluates and determines whether a mitigating maneuver is necessary (similarly, the manhole cover scenario disclosed in Staynov (US 20160139262 A1)). Accordingly, the claim recites at least one abstract idea.

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

a memory capable of storing instructions; and
circuitry that, when in operation, is configured by the instructions to: detect a potential obstacle to a vehicle from sensor data, the sensor data based on a position of the potential obstacle;
obtain a record of the potential obstacle, the record including the position of the potential obstacle, wherein the record is obtained from a database populated at least in part by a community of vehicles prior to detection of the potential obstacle;
evaluate the potential obstacle at the position to determine whether to engage a vehicle mitigation operation, the evaluating based on the sensor data and the record; and
refrain from engaging the vehicle mitigation operation in response to evaluating the potential obstacle based on the record of the potential obstacle.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.

Regarding the additional limitations of “memory”, “detect[ing]…”, “obtain[ing]… (data transmission or generic data acquisition)”, and “refrain[ing]…” the examiner submits that these limitations are insignificant extra-solution (pre/post) activities that merely use a computer (generic computer, computer components (processor/server/etc./memory), or generic sensors) to perform the process. In particular, the receiving (detecting) steps from the sensors and from the external source (in this case a database) are recited at a high level of generality (i.e. as a general means of gathering vehicle and road condition data for use in the evaluating step), and amounts to mere data gathering, which is a form of insignificant extra-solution (pre-solution) activity. Lastly, the “refrain[ing]” from an action is an expansion of the mental process cited in Step 2A, Prong I. An inaction or negative limitation based upon an evaluation does not place any meaningful limitation on the practice of the abstract idea, does not integrate the claimed abstract idea into a practical application, and further, does not elevate the practice of the abstract idea into something significantly more than the claimed mental process. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application or elevate the claimed mental process into something significantly more than the recited claim that can practically be performed in the human mind.
Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computers/components/sensors to evaluate and determine amounts to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations are insignificant extra-solution activities. Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is wellunderstood, routine, conventional activity in the field. The additional limitations of “detecting with sensors” and “receiving/retrieving” data are well-understood, routine, and conventional activities because the specification does not provide any indication that the vehicle electronics are anything other than conventional electronics within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim is not patent eligible.
Dependent claim(s) 3-7 and 10 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application.
Therefore, claim 2 is/are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2-8, 10-17, and 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staynov (US 20160139262 A1) in view of Ansari (US 20160357188 A1).

REGARDING CLAIM 2, Staynov discloses, detect a potential obstacle to a vehicle from sensor data, the sensor data based on a position of the potential obstacle (Staynov: [0021] …  if radar sensor 12 reports a stationary object on the roadway and indicates the approximate location of this object on the basis of the distance measurement, as well as the angular resolution thereof, the object present at this location may then be qualified more closely by analyzing the video image; [0030] In a modified specific embodiment, other information about the obstacle may also be stored in addition to the location data. For example, the type of apparent obstacle may also be specified more closely by analyzing the image delivered by the video camera, so that, in such situations, the relevant obstacle category may also be stored in the databases in addition to the location of the obstacle.); obtain a record of the potential obstacle, the record including the position of the potential obstacle (Staynov: [0029] … Depending on the specific embodiment, either the location coordinates of the located apparent obstacle are stored …; [ABS] positional information for radar targets recognized as apparent obstacles is stored in a database, and when the driver assistance system recognizes a stationary radar target at a specific location, the driver assistance system queries the database whether an apparent obstacle is stored for this location;), evaluate the potential obstacle at the position to determine whether to engage a vehicle mitigation operation, the evaluating based on the sensor data and the record (Staynov: [0021] … For example, if radar sensor 12 reports a stationary object on the roadway and indicates the approximate location of this object on the basis of the distance measurement, as well as the angular resolution thereof, the object present at this location may then be qualified more closely by analyzing the video image, and, in particular, the distinction may be made whether it is a real obstacle, such as a parking vehicle, for instance, or, however, an apparent obstacle, such as a sewer cover, for example, that does, in fact, trigger a radar echo, but may be easily driven over by the host vehicle; [0022] Moreover, this control unit 10 communicates with a GPS-supported position-finding system (navigation system) 18 and an interface 20 to a mobile data network, as well as to a local database 22. If radar sensor 12 reports a stationary radar target on the roadway, but the target is not able to be verified as a real obstacle on the basis of the data from video camera 14, the current location of the host vehicle is then ascertained by position-finding system 18. Control unit 10 then prompts for this positional information to be stored in database 22. If the vehicle then travels the same route the next time, and radar sensor 12 again locates the apparent obstacle, it is then possible to omit the costly verification on the basis of data from video camera 14, and it is merely ascertained on the basis of the entry in database 22 that a radar target, which is not a true obstacle, is situated at this location. If there is a network connection via interface 20, the entry stored in local database 22 is then additionally communicated to an external database 24 that is stored on a server at a fixed installation location. In this manner, the information that a radar target is to be expected at the location in question and that does not represent a real obstacle, is not only made available to the host vehicle, but also to other vehicles; [0024] In step S1, control unit 10 ascertains whether a stationary target had been recognized in the driving path (i.e., in the predicted roadway) on the basis of the data delivered by radar sensor 12. As long as this is not the case, step S1 is periodically repeated in brief time intervals. If a stationary target is recognized, databases 22 and 24 are queried instep S2 as to whether an apparent obstacle is stored for the location where the vehicle is currently situated; [0026] If the radar target was not able to be identified as an apparent obstacle in step S3, the control unit performs a verification algorithm in step S4. The verification algorithm attempts to verify the recognized radar target, which must now be considered as a potential obstacle that is to be verified as a real obstacle on the basis of supplementary information from radar sensor 12 and/or video camera 14. If this verification is successful, and, moreover, if the distance and velocity data measured by the radar sensor for this obstacle reveal that there is reason to fear a collision, a warning is signaled to the driver via output unit 16. Depending on the urgency, an emergency braking may also be immediately activated in response to an intervention in the brake system; [FIG. 2(S1-S7)]); and refrain from engaging the vehicle mitigation operation in response to evaluating the potential obstacle based on the record of the potential obstacle (Staynov: [0021] … For example, if radar sensor 12 reports a stationary object on the roadway and indicates the approximate location of this object on the basis of the distance measurement, as well as the angular resolution thereof, the object present at this location may then be qualified more closely by analyzing the video image, and, in particular, the distinction may be made whether it is a real obstacle, such as a parking vehicle, for instance, or, however, an apparent obstacle, such as a sewer cover, for example, that does, in fact, trigger a radar echo, but may be easily driven over by the host vehicle; [0022] Moreover, this control unit 10 communicates with a GPS-supported position-finding system (navigation system) 18 and an interface 20 to a mobile data network, as well as to a local database 22. If radar sensor 12 reports a stationary radar target on the roadway, but the target is not able to be verified as a real obstacle on the basis of the data from video camera 14, the current location of the host vehicle is then ascertained by position-finding system 18. Control unit 10 then prompts for this positional information to be stored in database 22. If the vehicle then travels the same route the next time, and radar sensor 12 again locates the apparent obstacle, it is then possible to omit the costly verification on the basis of data from video camera 14, and it is merely ascertained on the basis of the entry in database 22 that a radar target, which is not a true obstacle, is situated at this location. If there is a network connection via interface 20, the entry stored in local database 22 is then additionally communicated to an external database 24 that is stored on a server at a fixed installation location. In this manner, the information that a radar target is to be expected at the location in question and that does not represent a real obstacle, is not only made available to the host vehicle, but also to other vehicles).
It is the examiner assertion that it would be obvious to one of ordinary skill in the art that the method disclosed by Staynov would require hardware/firmware/software including a memory capable of storing instructions. However, Staynov does not explicitly recite, a memory capable of storing instructions; wherein the record is obtained from a database populated at least in part by a community of vehicles prior to detection of the potential obstacle.
However, in the same field of endeavor, Ansari discloses, “[FIG. 4B(714)]”, and “[0164] Next, a system to crowd-source the updates of precision maps with data from smart vehicles is detailed. In embodiments, crowd-sourced obstacle data can be used to update a map with precision. The obstacles can be rocks, boulders, pot-holes, manhole, utility hole, cable chamber, maintenance hole, inspection chamber, access chamber, sewer hole, confined space or can be water pool or rising tidal waves that affect the road as detected by a plurality of vehicles. Such crowd-sourced information is updated into the map and annotated by time, weather and periodicity. The detected obstacle information may include a geographic location of the vehicle and a predetermined map of the road. The computer system may determine the geographic location of the obstacle by, for example, using a laser rangefinder or light detection and ranging (LIDAR) unit to estimate a distance from the obstacle to the at least two objects near the vehicle and determining the geographic location of the obstacle using triangulation, for example. Such information is updated into the map system and marked as temporal. During use, if recent vehicles take defensive driving around the temporary obstacle, the map adds the obstacles to the map for the route guidance module to advise vehicles. If recent vehicles drive the road as though the obstacle does not exist, the system removes the obstacle from the map database, but keeps track of the history in case it is a periodic obstacle. The obstacle information is also reported to government agency for repair/maintenance.”, for the benefit of improved safety, reduce accidents, and prompt repair/maintenance.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Staynov to include crowd-sourcing and mapping road data taught by Ansari. One of ordinary skill in the art would have been motivated to make this modification in order to improve safety, reduce accidents, and prompt repair/maintenance.

REGARDING CLAIM 3, Staynov in view of Ansari remains as applied above to claim 2, and further, Staynov also discloses, the record includes a geocoded position of the potential obstacle (Staynov: [0029] … Depending on the specific embodiment, either the location coordinates of the located apparent obstacle are stored …; [ABS] positional information for radar targets recognized as apparent obstacles is stored in a database, and when the driver assistance system recognizes a stationary radar target at a specific location, the driver assistance system queries the database whether an apparent obstacle is stored for this location).

REGARDING CLAIM 4, Staynov in view of Ansari remains as applied above to claim 3, and further, Ansari also discloses, the record for the potential obstacle includes the effect of the potential obstacle on a different vehicle (Ansari: [0164] … rocks, boulders, pot-holes, manhole, utility hole, cable chamber, maintenance hole, inspection chamber, access chamber, sewer hole, confined space or can be water pool or rising tidal waves …; [0285] Rather than taking control immediately, the computer may scan the surroundings and determine whether there are any obstacles or objects in the immediate vicinity which may prohibit or reduce the ability of the vehicle to avoid a collision. In this regard, the computer may require that the driver continue controlling the vehicle manually or with some level of control (such as the steering or acceleration) before entering into a fully autonomous mode).
Ansari does not explicitly recite the terminology "effect of the potential obstacle". However, Ansari discloses a variety of potential obstacles, from which, the effect of interacting with one of the listed obstacles can be inferred because of the level of detail provided regarding the type of potential obstacle. Thus, implicitly disclosing an effect.

REGARDING CLAIM 5, Staynov in view of Ansari remains as applied above to claim 4, and further, Ansari also discloses, the record includes information based on observations from the different vehicle (Ansari: [0152-0153] the cited paragraphs disclose crowdsourcing and map mapping, wherein the maps incorporate features such as one or more objects listed above; [0058] ... Information packed in the state vector …; [0164] Next, a system to crowd-source the updates of precision maps with data from smart vehicles is detailed. In embodiments, crowd-sourced obstacle data can be used to update a map with precision. The obstacles can be rocks, boulders, pot-holes, manhole, utility hole, cable chamber, maintenance hole, inspection chamber, access chamber, sewer hole, confined space or can be water pool or rising tidal waves that affect the road as detected by a plurality of vehicles. Such crowd-sourced information is updated into the map and annotated by time, weather and periodicity. The detected obstacle information may include a geographic location of the vehicle and a predetermined map of the road. The computer system may determine the geographic location of the obstacle by, for example, using a laser rangefinder or light detection and ranging (LIDAR) unit to estimate a distance from the obstacle to the at least two objects near the vehicle and determining the geographic location of the obstacle using triangulation, for example. Such information is updated into the map system and marked as temporal. During use, if recent vehicles take defensive driving around the temporary obstacle, the map adds the obstacles to the map for the route guidance module to advise vehicles. If recent vehicles drive the road as though the obstacle does not exist, the system removes the obstacle from the map database, but keeps track of the history in case it is a periodic obstacle. The obstacle information is also reported to government agency for repair/maintenance.).

REGARDING CLAIM 6, Staynov in view of Ansari remains as applied above to claim 3, and further, Ansari also discloses, determine an effect on the vehicle from interacting with the potential obstacle; and provide data of the effect to update the database (Ansari: [0164] … rocks, boulders, pot-holes, manhole, utility hole, cable chamber, maintenance hole, inspection chamber, access chamber, sewer hole, confined space or can be water pool or rising tidal waves … (see all of ¶0164 for more information regarding updating crowd-sourced maps w/ obstacles/potential obstacles)); [0285] Rather than taking control immediately, the computer may scan the surroundings and determine whether there are any obstacles or objects in the immediate vicinity which may prohibit or reduce the ability of the vehicle to avoid a collision. In this regard, the computer may require that the driver continue controlling the vehicle manually or with some level of control (such as the steering or acceleration) before entering into a fully autonomous mode.).

REGARDING CLAIM 7, Staynov in view of Ansari remains as applied above to claim 2, and further, Staynov also discloses, the sensor is radar (Staynov: [0020] ... the driver assistance system described here has a further assistance function that resides in signaling a warning to the driver or actively initiating an emergency braking when there is a risk of a collision with an obstacle located by radar sensor 12).

REGARDING CLAIM 8, Staynov in view of Ansari remains as applied above to claim 2, and further, Staynov also discloses, the vehicle mitigation operation is braking (Staynov: [0020] ... the driver assistance system described here has a further assistance function that resides in signaling a warning to the driver or actively initiating an emergency braking when there is a risk of a collision with an obstacle located by radar sensor 12).

REGARDING CLAIM 10, Staynov in view of Ansari remains as applied above to claim 2, and further, Staynov also discloses, the sensor data is provided directly from the sensor (Staynov: [0020] ... the driver assistance system described here has a further assistance function that resides in signaling a warning to the driver or actively initiating an emergency braking when there is a risk of a collision with an obstacle located by radar sensor 12).

REGARDING CLAIM 11, limitations and motivations addressed (supra), see claim 2 above.

REGARDING CLAIM 12, limitations and motivations addressed (supra), see claim 3 above.

REGARDING CLAIM 13, limitations and motivations addressed (supra), see claim 4 above.

REGARDING CLAIM 14, limitations and motivations addressed (supra), see claim 5 above.

REGARDING CLAIM 15, limitations and motivations addressed (supra), see claim 6 above.

REGARDING CLAIM 16, limitations and motivations addressed (supra), see claim 7 above.

REGARDING CLAIM 17, limitations and motivations addressed (supra), see claim 8 above.

REGARDING CLAIM 19, limitations and motivations addressed (supra), see claim 10 above.

REGARDING CLAIM 20, limitations and motivations addressed (supra), see claims 2 and 11 above.

REGARDING CLAIM 20, limitations and motivations addressed (supra), see claims 2 and 11 above.

REGARDING CLAIM 21, limitations and motivations addressed (supra), see claims 3 and 12 above.

REGARDING CLAIM 22, limitations and motivations addressed (supra), see claims 4 and 13 above.

REGARDING CLAIM 23, limitations and motivations addressed (supra), see claims 5 and 14 above.

REGARDING CLAIM 24, limitations and motivations addressed (supra), see claims 6 and 15 above.

REGARDING CLAIM 25, limitations and motivations addressed (supra), see claims 7 and 16 above.

REGARDING CLAIM 26, limitations and motivations addressed (supra), see claims 8 and 17 above.

REGARDING CLAIM 28, limitations and motivations addressed (supra), see claims 10 and 19 above.

Response to Arguments
Applicant's arguments filed 05-16-2022 have been fully considered but they are not persuasive. The applicant has contended that the amended limitation brought up from claim 9 into the independent claim 2 integrates the claimed abstract idea into a practical application or elevates the claimed abstract idea into significantly more than the claimed mental process. The examiner respectfully disagrees.
As cited above (§0008-0010), a negative limitation or inactivity based upon a mental process does not pose any meaningful limitations on practicing the claimed abstract idea. Therefore, the examiner respectfully maintains the rejection of claim 2 (claims 11 and 20 parallel in scope and spirit) under 35 USC §101.

Applicant’s arguments with respect to the rejection of independent claim(s) 2, 11, and 20 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for matter specifically challenged in the argument.

Applicant’s arguments filed with respect to the double patenting rejection of claims 2, 11, and 20 have been fully considered and are persuasive.  The double patenting rejection of claims 2, 11, and 20 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663